Exhibit 10.01(t)

 


EQT CORPORATION

 


2010  STOCK  INCENTIVE  AWARD  AGREEMENT


 


NON-TRANSFERABLE

 

 

G R A N T   T O

 

_______________________________

(“Grantee”)

 

by EQT Corporation (the “Company”) of Performance Awards (the “Performance
Awards”) representing the right to earn, on a one-for-one basis, shares of the
Company’s Common Stock (“Shares”), pursuant to and subject to the provisions of
the EQT Corporation 2009 Long-Term Incentive Plan, as amended (the “Plan”), and
to the terms and conditions set forth on the following pages of this award
agreement (this “Agreement”). 

 

The target number of Shares subject to this award is ____________ (as more fully
described herein, the “Target Award”).  Depending on the Company’s level of
attainment of a specified performance goal for the one-year period beginning
January 1, 2010 and ending December 31, 2010, and Grantee’s continued employment
with the Company or its Affiliates through the third anniversary of the Grant
Date, Grantee may earn and vest in 0% to 300% of the Target Award, in accordance
with Exhibit A and the terms of this Agreement. 

 

By accepting this award, Grantee shall be deemed to have agreed to the terms and
conditions of this Agreement and the Plan. 

 

IN WITNESS WHEREOF, EQT Corporation, acting by and through its duly authorized
officers, has caused this Agreement to be executed as of the grant date
indicated below (the “Grant Date”).

 

EQT Corporation

Grant Date: January 1, 2010

 

 

 

Accepted by Grantee:

By:

*SAMPLE DOCUMENT*

 

 

Its:

Authorized Officer

*SAMPLE DOCUMENT*

 

--------------------------------------------------------------------------------


 

2010 Stock Incentive Award

 

TERMS AND CONDITIONS

 

1.      Defined Terms.  Capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Plan.  In addition, and
notwithstanding any contrary definition in the Plan, for purposes of this
Agreement:

 

(a)                   “Confirmation Date” means the date of the Committee’s
certification of achievement of the Threshold Performance Goal, determination of
the Performance Multiplier and approval of the Confirmed Performance Awards, but
no later than March 15, 2011.

 

(b)                   “Confirmed Performance Awards” means the number of
Performance Awards (rounded to the nearest whole share) equal to the Target
Award times the Performance Multiplier, as determined by the Committee on the
Confirmation Date; provided however, that if a Change of Control occurs before
December 31, 2010 and while Grantee remains employed, the number of Confirmed
Performance Awards shall equal the Target Award, regardless of the Threshold
Performance Goal or any other performance considerations.  The term “Confirmed
Performance Awards” shall also include any Performance Awards converted from
dividend equivalents after the Confirmation Date pursuant to Section 4 below.

 

(c)                   “Performance Multiplier” means the percentage, from 0% to
300%, that will be applied to the Target Award to determine the maximum number
of Performance Awards that may ultimately vest and convert to Common Stock based
on Grantee’s continued service through the Vesting Date, as more fully described
in Exhibit A hereto.

 

(d)                   “Performance Period” means the calendar year ending on
December 31, 2010.

 

(e)                   “Pro Rata Amount” is defined in Section 2 of this
Agreement.

 

(f)                     “Target Award” means the number of Performance Awards
indicated on the cover page hereof as being the original Target Award, plus any
Performance Awards converted from dividend equivalents on the Target Award prior
to the Confirmation Date or a Change of Control pursuant to Section 4 below.

 

(g)                   “Threshold Performance Goal” means the level of 2010
EBITDA, as indicated on Exhibit A hereto, that must be achieved in order for any
Performance Awards to be earned by Grantee pursuant to this Agreement (absent a
Change of Control occurring before December 31, 2010).

 

(h)                   “Vesting Date” is defined in Section 2 of this Agreement.

 

(i)                       “2010 EBITDA” means the Company’s earnings before
interests, taxes, depreciation and amortization for the fiscal year ending
December 31, 2010, calculated using a fixed gas price equal to the price per
mcfe used in the Company’s 2010 business plan and otherwise on a basis
consistent with the headquarter short-term incentive plan.

 

2.   Earning and Vesting of Performance Awards.  The Performance Awards have
been credited to a bookkeeping account on behalf of Grantee and do not represent
actual Shares of Common Stock.  The Performance Awards represent the right to
earn and vest in up to 300% of the Target Award, payable in Shares of Common
Stock at the Vesting Date, depending on (i) the Company’s attainment of the
Threshold Performance Goal and the application of the Performance Multiplier to
the Target Award on the Confirmation Date (or the occurrence of a Change of
Control before December 31, 2010, as the case may be), and (ii) Grantee’s
continued employment with the Company or its Affiliates through the Vesting
Date.  Any Performance Awards that do not become Confirmed Performance Awards
will immediately be forfeited to the Company without further consideration or
any act or action by Grantee. 

 

- 1 -

--------------------------------------------------------------------------------


 

2010 Stock Incentive Award

 

Confirmed Performance Awards, if any, will vest and become non-forfeitable on
the earliest to occur of the following (the “Vesting Date”):

 

(a)                   the third anniversary of the Grant Date, provided Grantee
has continued in the employment of the Company, its Affiliates, and/or its
Subsidiaries through such date, or

 

(b)                   the occurrence of a Change of Control, provided Grantee
has continued in the employment of the Company, its Affiliates, and/or its
Subsidiaries through such date, or

 

(c)                   as to the Pro Rata Amount only, the termination of
Grantee’s employment on or after January 1, 2011 under the circumstances
described in the following sentence.

 

If Grantee’s employment is terminated involuntary and without fault on Grantee’s
part (including without limitation termination resulting from death or
Disability), the Confirmed Performance Awards will vest as follows (such
percentage of Confirmed Performance Awards then vesting is defined as the “Pro
Rata Amount”):

 

Termination Date

 

Percent Vested

Prior to January 1, 2011

 

0%

 

January 1, 2011 through December 31, 2011

 

25%

 

January 1, 2012 through December 31, 2012

 

50%

 

 

In the event Grantee’s employment terminates for any other reason, including
retirement, at any time prior to the Vesting Date, all of Grantee’s Performance
Awards will immediately be forfeited to the Company without further
consideration or any act or action by Grantee.

 

3.  Conversion to Common Stock.  Unless forfeited prior to the Vesting Date as
provided in Section 2 above, the Confirmed Performance Awards will be converted
on the Vesting Date to actual Shares of Common Stock.  Such Shares will be
registered in Grantee’s name on the books of the Company as of the Vesting Date
and will be made available to Grantee thereafter, in certificated or
uncertificated form, as Grantee shall direct. 

 

4.  Dividend Equivalents.  If and when dividends or other distributions are paid
with respect to the Common Stock while the Performance Awards are outstanding,
the dollar amount or fair market value of such dividends or distributions with
respect to the number of Shares of Common Stock then underlying the Performance
Awards shall be converted into additional Performance Awards in Grantee’s name,
based on the Fair Market Value of the Common Stock as of the date such dividends
or distributions were payable, and such additional Performance Awards shall be
subject to the same performance and time-vesting conditions and transfer
restrictions as apply to the Performance Awards with respect to which they
relate. 

 

5.      Restrictions on Transfer and Pledge.  No right or interest of Grantee in
the Performance Awards may be pledged, encumbered, or hypothecated or be made
subject to any lien, obligation, or liability of Grantee to any other party
other than the Company or an Affiliate or Subsidiary.  Except as provided in the
Plan, the Performance Awards may not be sold, assigned, transferred or otherwise
disposed of by Grantee other than by will or the laws of descent and
distribution.  The designation of a beneficiary shall not constitute a transfer.

 

- 2 -

--------------------------------------------------------------------------------


 

2010 Stock Incentive Award

 

6.      Limitation of Rights.  The Performance Awards do not confer to Grantee
or Grantee’s beneficiary, executors or administrators any rights of a
shareholder of the Company unless and until Shares are in fact registered to or
on behalf of such person in connection with the Performance Awards.  Grantee
shall not have voting or any other rights as a shareholder of the Company with
respect to the Performance Awards.  Upon conversion of the Performance Awards
into Shares, Grantee will obtain full voting and other rights as a shareholder
of the Company. 

 

7.      Payment of Taxes.  The Company or any Affiliate or Subsidiary employing
Grantee has the authority and the right to deduct or withhold, or require
Grantee to remit to the employer, an amount sufficient to satisfy federal,
state, and local taxes (including Grantee’s FICA obligation) required by law to
be withheld with respect to any taxable event arising as a result of the
Performance Awards.  With respect to withholding required upon any taxable event
arising as a result of the Performance Awards, the employer may satisfy the tax
withholding requirement by withholding Shares having a Fair Market Value as of
the date that the amount of tax to be withheld is to be determined as nearly
equal as possible to (but no more than) the total minimum statutory tax required
to be withheld  The obligations of the Company under this Agreement will be
conditional on such payment or arrangements, and the Company, and, where
applicable, its Affiliates or Subsidiaries will, to the extent permitted by law,
have the right to deduct any such taxes from any payment of any kind otherwise
due to Grantee.

 

8.      Plan Controls.  This Agreement and Grantee’s rights hereunder are
subject to all the terms and conditions of the Plan, as the same may be amended
from time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan.  It is expressly understood that the
Committee is authorized to interpret and administer the Plan and this Agreement,
and to make all decisions and determinations as it may deem necessary or
advisable for the administration thereof, all of which shall be final and
binding upon Grantee and the Company.  In the event of any actual or alleged
conflict between the provisions of the Plan and the provisions of this
Agreement, the provisions of the Plan shall be controlling and determinative. 
Any conflict between this Agreement and the terms of a written employment
agreement with Grantee that has been approved, ratified or confirmed by the
Committee or the Board prior to the Grant Date shall be decided in favor of the
provisions of such employment agreement.

 

9.      Relationship to Other Benefits.  The Performance Awards shall not affect
the calculation of benefits under the Company’s qualified retirement plans or
any other retirement or compensation plan or program of the Company, except to
the extent specially provided in such other plan or program.  Nothing herein
shall prevent the Company from maintaining additional compensation plans and
arrangements, provided however that no payments shall be made under such plans
and arrangements if the effect thereof would be the payment of compensation
otherwise payable under this Agreement regardless of whether the Threshold
Performance Goal was attained.

 

10.     Amendment.  Subject to the terms of the Plan, this Agreement may be
modified or amended by the Committee; provided that no such amendment shall
materially and adversely affect the rights of Grantee hereunder without the
consent of Grantee.  Notwithstanding the foregoing, Grantee hereby expressly
agrees to any amendment to the Plan and this Agreement to the extent necessary
to comply with applicable law or changes to applicable law (including, but not
limited to, Code Section 409A) and related regulations or other guidance and
federal securities laws.

 

11.     Successor.  All obligations of the Company under the Plan and this
Agreement, with respect to the Performance Awards, shall be binding on any
successor to the Company, whether the existence of such

 

- 3 -

--------------------------------------------------------------------------------


 

2010 Stock Incentive Award

 

successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.

 

12.     Notice.  Except as may be otherwise provided by the Plan or determined
by the Committee and communicated to Grantee, notices and communications
hereunder must be in writing and shall be deemed sufficiently given if either
hand-delivered or if sent by fax or overnight courier, or by postage paid first
class mail.  Notices sent by mail shall be deemed received five business days
after mailed, but in no event later than the date of actual receipt.  Notices
shall be directed, if to Grantee, at Grantee’s address indicated by the
Company’s records or, if to the Company, at the Company’s principal executive
office, Attention:  Director, Compensation and Benefits.

 

13.  Dispute Resolution.  Grantee may make a claim to the Committee with regard
to a payment of compensation provided herein.  If the Committee receives a claim
in writing, the Committee must advise Grantee of its decision on the claim in
writing in a reasonable period of time after receipt of the claim (not to exceed
120 days).  The notice shall set forth the following information:

 

(a)        The specific basis for its decision,

 

(b)        Specific reference to pertinent Agreement or Plan provisions on which
the decision is based,

 

(c)        A description of any additional material or information necessary for
Grantee to perfect a claim and an explanation of why such material or
information is necessary, and

 

(d)        An explanation of the claim review procedure.

 

14.  Tax Consequences to Participants.  It is intended that: (i) until the
Vesting Date occurs, Grantee’s right to receive shares of Common Stock under
this Agreement shall be considered to be subject to a substantial risk of
forfeiture in accordance with those terms as defined or referenced in Sections
83(a), 409A and 3121(v)(2) of the Code; and (ii) until the Performance Awards
are converted to shares of Common Stock on the Vesting Date, Grantee shall have
merely an unfunded, unsecured promise to receive such shares, and such unfunded
promise shall not consist of a transfer of “property” within the meaning of Code
Section 83.  The Performance Awards under this Agreement are intended to meet
the performance-based compensation exemption from Section 162(m) of the Code.

 

- 4 -

--------------------------------------------------------------------------------


 

2010 Stock Incentive Award

 

EXHIBIT A

 

Determination and Vesting of Performance Awards

 

The target number of Shares subject to this award is ____________ (as more fully
described in the 2010 Stock Incentive Award Agreement to which this Exhibit A is
attached, the “Target Award”).  Grantee may earn and vest in 0% to 300% of the
Target Award, depending on (i) the Company’s achievement of a minimum level of
EBITDA for 2010, (ii) the Committee’s determination of the Performance
Multiplier, taking into consideration certain financial performance measures and
value drivers and individual performance on value drivers, and (iii) Grantee’s
continued employment through the Vesting Date, as follows:

 

1.      Between December 31, 2010 and March 15, 2011 (i.e., on the Confirmation
Date), the Committee shall determine and certify the Company’s 2010 EBITDA and
the Performance Multiplier applicable to this Award:

 

Ø            If 2010 EBITDA is less than the Company’s 2010 business plan
EBITDA, the Performance Multiplier shall be 0% and the entire Award will be
forfeited to the Company without further consideration or any act or action by
Grantee.

 

Ø            If 2010 EBITDA is equal to the Company’s 2010 business plan EBITDA
or above, the Performance Multiplier will be 300%, subject to the Committee’s
discretion to determine that a lower Performance Multiplier shall apply to this
Award.  In exercising such discretion, the Committee shall consider and be
guided by the following considerations:  (i) the financial performance measures
and value drivers of the applicable short-term incentive program of the Company,
and (ii) if desired, Grantee’s individual performance on his or her 2010 value
drivers. 

 

2.      Grantee’s Confirmed Performance Award shall be determined by multiplying
the Target Award by the Performance Multiplier.  Notwithstanding the above, if a
Change of Control occurs before December 31, 2010 and while Grantee remains
employed, the number of Confirmed Performance Awards shall equal the Target
Award, regardless of the Threshold Performance Goal or any other performance
considerations. 

 

3.      The Confirmed Performance Awards shall be further subject to
service-based vesting requirements, such that they will vest and convert to
Shares of Common Stock only if and when Grantee remains employed with the
Company or any of its Affiliates or Subsidiaries through the Vesting Date, as
provided in Section 2 this Agreement.

 

- 5 -

--------------------------------------------------------------------------------